UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-4694 R.R. DONNELLEY& SONS COMPANY (Exact name of registrant as specified in its charter) Delaware 36-1004130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 West Wacker Drive, Chicago, Illinois (Address of principal executive offices) (Zip code) (312) 326-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedfiler x Acceleratedfiler ¨ Non-Accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct). Yes¨Nox As of October 30, 2015, 208.7 million shares of common stock were outstanding. R.R. DONNELLEY& SONS COMPANY QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2015 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item1: Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 4 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3: Quantitative and Qualitative Disclosures About Market Risk 56 Item 4: Controls and Procedures 56 PART II OTHER INFORMATION Item 1: Legal Proceedings 57 Item 1A: Risk Factors 57 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 4: Mine Safety Disclosures 58 Item 6: Exhibits 58 Signatures 62 2 PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED BALANCE SHEETS (in millions, except per share data) (UNAUDITED) September 30, December 31, ASSETS Cash and cash equivalents $ $ Receivables, less allowances for doubtful accounts of $44.8 in 2015 (2014 - $44.3) Inventories (Note 3) Prepaid expenses and other current assets Total current assets Property, plant and equipment-net (Note 4) Goodwill (Note 5) Other intangible assets-net (Note 5) Deferred income taxes Other noncurrent assets Total assets $ $ LIABILITIES Accounts payable $ $ Accrued liabilities Short-term and current portion of long-term debt (Note 13) Total current liabilities Long-term debt (Note 13) Pension liabilities Other postretirement benefits plan liabilities Other noncurrent liabilities Total liabilities Commitments and Contingencies (Note 12) EQUITY (Note 8) RR Donnelley shareholders' equity Preferred stock, $1.00 par value Authorized: 2.0 shares; Issued: None — — Common stock, $1.25 par value Authorized: 500.0 shares; Issued: 267.0 shares in 2015 (2014 - 259.0) Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost, 58.3 shares in 2015 (2014 - 59.2 shares) ) ) Total RR Donnelley shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ (See Notes to Condensed Consolidated Financial Statements) 3 R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in millions, except per share data) (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Products net sales $ Services net sales Total net sales Products cost of sales (exclusive of depreciation and amortization) Services cost of sales (exclusive of depreciation and amortization) Total cost of sales Products gross profit Services gross profit Total gross profit Selling, general and administrative expenses (exclusive of depreciation and amortization) Restructuring, impairment and other charges-net (Note 6) Depreciation and amortization Income from operations Interest expense-net Investment and other expense-net Loss on debt extinguishment — — — Earnings before income taxes Income tax expense Net earnings Less: (Loss) income attributable to noncontrolling interests ) ) ) Net earnings attributable to RR Donnelley common shareholders $ Net earnings per share attributable to RR Donnelley common shareholders (Note 9): Basic net earnings per share $ Diluted net earnings per share $ Dividends declared per common share $ Weighted average number of common shares outstanding: Basic Diluted (See Notes to Condensed Consolidated Financial Statements) 4 R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in millions) (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Net earnings $ Other comprehensive income (loss), net of tax (Note 10): Translation adjustments ) Adjustment for net periodic pension and postretirement benefits plan cost Change in fair value of derivatives — Other comprehensive loss ) Comprehensive (loss) income ) Less: comprehensive (loss) income attributable to noncontrolling interests ) ) ) Comprehensive (loss) income attributable to RR Donnelley common shareholders $ ) $ $ $ (See Notes to Condensed Consolidated Financial Statements) 5 R.R. DONNELLEY& SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in millions) (UNAUDITED) Nine Months Ended September 30, OPERATING ACTIVITIES Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Impairment charges Depreciation and amortization Provision for doubtful accounts receivable Share-based compensation Deferred income taxes ) ) Changes in uncertain tax positions ) Loss on investments and other assets - net Loss related to Venezuela currency remeasurement-net Loss on debt extinguishment — Net pension and other postretirement benefits plan income ) ) Gain on bargain purchase — ) Other Changes in operating assets and liabilities - net of acquisitions: Accounts receivable - net ) ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable ) ) Income taxes payable and receivable Accrued liabilities and other ) ) Pension and other postretirement benefits plan contributions ) ) Net cash provided by operating activities INVESTING ACTIVITIES Capital expenditures ) ) Acquisitions of businesses, net of cash acquired ) ) Disposition of businesses ) Proceeds from sales of investments and other assets Transfers to restricted cash - net — ) Other investing activities ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of long-term debt — Net change in short-term debt ) Payments of current maturities and long-term debt ) ) Net proceeds from credit facility borrowings Dividends paid ) ) Other financing activities ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental non-cash disclosure: Issuances of 17.0 million shares of RR Donnelley stock for acquisitions of businesses $ — $ Issuance of 8.0 million shares of RR Donnelley stock for acquisition of business $ $ — (See Notes to Condensed Consolidated Financial Statements) 6 R.R. DONNELLEY & SONS COMPANY AND SUBSIDIARIES (“RR DONNELLEY”) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (in millions, except per share data, unless otherwise indicated) 1. Basis of Presentation The accompanying unaudited condensed consolidated interim financial statements include the accounts of R.R. Donnelley& Sons Company and its subsidiaries (the “Company” or “RR Donnelley”) and have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and in accordance with the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. These unaudited condensed consolidated interim financial statements reflect all normal and recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the results for the interim periods and should be read in conjunction with the consolidated financial statements and the related notes thereto included in the Company’s latest Annual Report on Form 10-K for the year ended December31, 2014 filed with the SEC on February25, 2015. Operating results for the nine months ended September 30, 2015 are not necessarily indicative of the results that may be expected for the fiscal year ending December31, 2015. All significant intercompany transactions have been eliminated in consolidation. These unaudited condensed consolidated interim financial statements include estimates and assumptions of management that affect the amounts reported in the condensed consolidated financial statements. Actual results could differ from these estimates. Proposed Spinoff Transactions On August 4, 2015, the Company announced that its Board of Directors intends to create three independent public companies: (i) a financial communications services company (the “Financial Services Company”), (ii) a publishing and retail-centric print services company (the “Publishing and Retail Services Company”), and (iii) a multichannel communications management company (the “Multichannel Communications Management Company”). The Financial Services Company is expected to consist of the Company’s current financial reporting unit of the Company’s Strategic Services segment. The Publishing and Retail Services Company is expected to consist of the Company’s current Publishing and Retail Services segment as well as the office products reporting unit from the Company’s Variable Print segment, the Europe reporting unit of the Company’s International segment and certain Mexican operations currently within the Latin America reporting unit of the Company’s International segment. The Multichannel Communications Management Company is expected to consist of the current Variable Print segment except for the office products reporting unit that will become part of the Publishing and Retail Services Company, the logistics, sourcing, and digital and creative solutions reporting units within the current Strategic Services segment, and the current International segment except for the Europe reporting unit and certain Mexican operations that will become part of the Publishing and Retail Services Company. The transaction is expected to take the form of a tax-free distribution to RR Donnelley shareholders of shares of stock in two new, independent, publicly traded companies, the Financial Services Company and the Publishing and Retail Services Company. Immediately following the completion of the transactions existing RR Donnelley shareholders will own shares in all three companies. The transactions are subject to customary conditions, including obtaining rulings from the Internal Revenue Service and/or tax opinions, execution of inter-company agreements and final approval by the Company’s Board of Directors. The Company expects to complete the transactions prior to the end of 2016, but there can be no assurance that the transactions will be completed on the anticipated timeline or at all or that the terms of the transactions will not change.
